internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom corp - plr-116947-99 date date re distributing controlled subsidiary a b c d state n dear this is in reply to your letter dated date requesting rulings as to the federal_income_tax consequences of a proposed transaction additional information was submitted in a letter dated date the information submitted for consideration is substantially as set forth below distributing is a state n corporation engaged in the actuarial and benefit consulting business as well a providing investment consulting services through its wholly owned subsidiaries subsidiary and controlled distributing has outstanding big_number shares of dollar_figure per value preferred_stock that are owned in equal parts by a and d and big_number shares of dollar_figure par_value common_stock that are owned by a shares b shares c shares and d big_number shares the four shareholders of distributing have each owned their stock of distributing for more than plr-116947-99 five years financial information has been received which indicates that distributing’s business through subsidiary and controlled’s business have each had gross_receipts and operating_expenses representative of the active_conduct of each business for each of the past five years d is the general manager of controlled a b and c are key employees of distributing because of management disagreements group a a b and c and d have decided to go their separate ways accordingly they propose that distributing will distribute all of the outstanding_stock of controlled to d in exchange for all of the preferred_stock and common_stock of distributing owned by d group a will not participate in the proposed exchange the following representations have been made with respect to the proposed transaction described above a b c d e f the fair_market_value of the controlled stock of distributing to be received by d will be approximately equal to the fair_market_value of the distributing stock surrendered by d in the exchange no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or any capacity other than that of a shareholder in the corporation the five years of financial information submitted on behalf of distributing and controlled are representative of each corporation’s present operations and there have been no substantial operational changes since the date of the last financial statement submitted following the transaction controlled and distributing through its subsidiary will each continue the active_conduct of its business independently and with its separate employees the distribution of the stock of controlled is carried out for the following corporate business_purpose management disagreements between and among shareholders which have an unfavorable effect on the operations of distributing the distribution of the stock of controlled is motivated in whole and substantial part by this corporate business_purpose there is no plan or intention by the shareholders of distributing to sell exchange transfer by gift or otherwise dispose_of any of their stock of either distributing or controlled after the transaction plr-116947-99 g h i j k l m n there is no plan or intention by either distributing or controlled directly or through a subsidiary_corporation to purchase any of its outstanding_stock after the transaction other than through purchases meeting the requirements of sec_4 b of revproc_96_30 there is no plan or intention to liquidate either distributing or controlled to merge either corporation with another corporation or to sell or otherwise dispose_of the assets of either corporation after the transaction except in the ordinary course of business distributing neither accumulated its receivables nor made extraordinary payment of its payables in anticipation of the proposed transaction no intercorporate debt will exist between distributing and controlled at the time of or subsequent to the distribution of the controlled stock there will be no continuing transactions between distributing and controlled after the proposed transaction other than minimal sharing of certain employees and equipment that will be paid for at fair_market_value no two parties to the transaction are investment companies as defined in sec_368 a f iii and iv distributing is not an s_corporation within the meaning of sec_1361 of the internal_revenue_code and there is no plan or intention by distributing or controlled to make an s_corporation_election pursuant to sec_1362 immediately after the distribution at least percent of the fair_market_value of the gross assets of distributing will consist of the stock and securities of controlled corporations that are engaged in the active_conduct_of_a_trade_or_business as defined in sec_355 based solely on the information submitted and on the representations set forth above it is held as follows with respect to the proposed transaction above no gain_or_loss will be recognized by and no amount will be included in the gross_income of d on his receipt of controlled stock in exchange for shares of distributing as described above sec_355 no gain_or_loss will be recognized by distributing on its distribution of controlled stock as described above sec_355 the basis of the controlled stock in the hands of d will be the same as the basis in the distributing stock surrendered in the exchange sec_358 a plr-116947-99 the holding_period of the controlled stock to be received by d will include the holding_period of the distributing stock surrendered in exchange therefor provided that the distributing stock is held as a capital_asset on the date of the exchange sec_1233 as provided in sec_312 h proper allocation of earnings_and_profits between distributing and controlled will be made under sec_1_312-10 b of the income_tax regulations we express no opinion about the federal_income_tax treatment of the transaction under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the transaction that are not specifically covered by the above rulings the ruling is directed only to the taxpayers who requested it sec_6110 k provides that it may not be used or cited as precedent a copy of this letter should be attached to the federal_income_tax returns of the taxpayers involved for the taxable_year in which the transaction covered by this ruling letter is consummated sincerely yours assistant chief_counsel corporate charles whedbee senior technical reviewer branch by cc
